Citation Nr: 0902939	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from March 1966 to June 1971 
and from December 1977 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a heart condition.  
In March 2008, the veteran cancelled a Travel Board hearing 
that had been scheduled for him at the RO.  In a December 
2008 Report of Contact it was noted that the veteran had 
cancelled his appeal.  He also indicated he had sent a letter 
in August 2008 filing a claim for a heart condition secondary 
to high cholesterol, and he indicated he wished to "add 
heart condition secondary to high cholesterol to his claim 
for increase".  As this issue is not before the Board, it is 
referred to the RO for whatever action may be appropriate.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1966 to June 1971 and from December 1977 to October 1994.

2.  In December 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement (on VA Form 21-4138) dated in March 2008, 
submitted apparently at the same time the veteran was 
scheduled for a Travel Board hearing, which he canceled, the 
veteran requested that his appeal regarding his heart 
condition be withdrawn.  In December 2008, prior to the 
promulgation of a decision in the appeal, the Board received 
a Report of Contact indicating that the veteran "asked that 
his appeal be cancelled". 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2008).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is hereby dismissed.


ORDER

The appeal for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder is dismissed.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


